IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ALICIA E. MAYA, INDIVIDUALLY, AND       : No. 532 EAL 2014
BRIANNA MAYA, BY AND THROUGH            :
HER NATURAL PARENT AND                  :
GUARDIAN                                : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
JOHNSON AND JOHNSON AND                 :
MCNEIL-PPC, INC.                        :
                                        :
                                        :
APPEAL OF: MCNEIL-PPC, INC.             :


ALICIA E. MAYA, INDIVIDUALLY AND        : No. 533 EAL 2014
BRIANNA MAYA, BY AND THROUGH            :
HER NATURAL PARENT AND                  :
GUARDIAN                                : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
JOHNSON & JOHNSON AND                   :
MCNEIL-PPC, INC.                        :
                                        :
                                        :
APPEAL OF: MCNEIL-PPC, INC.             :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.